Appeal by defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered March 21, 1979, convicting him of robbery in the second degree (four counts), assault in the second degree, grand larceny in the second degree and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence. By order dated February 23,1981, this court remitted the case to the County Court, Nassau County, to hear and report on whether the defendant was deprived of his right to a-speedy trial (see GPL 30.20, 30.30), and directed that the appeal be held in abeyance in the interim (People v Jackson, 80 AD2d 647). The County Court has now complied. Judgment affirmed. No opinion. Mangano, J.P., Gibbons, Gulotta and O’Connor, JJ., concur.